DETAILED ACTION

This action is in response to the amendment filed on 2/1/21.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Richard Roberts, Jr. on 2/23/21.
The application has been amended as follows: 
In the Claims:
In claim 15, line 3 after “bodies” insert - - having a width and being - -.
In claim 16, line 3 after “bodies” insert - - having a width and being - -.
In claim 17, line 2 after “fused sheet” insert - - formed by the process - -.
In claim 17, line 3 after “fused sheet” insert - - formed by the process - -.
In claim 20, line 3 after “bodies” insert - - having a width and being - -.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments filed on 2/1/21 the previous rejections set forth in the Office Action mailed on 11/4/20 are withdrawn.
Regarding claims 16, 17, 22, and 23, the prior art of record fails to teach or suggest a process for forming a closed, fused sheet as claimed including in combination a first process of forming a dimensionally stable open fabric by steps including providing woven fabric comprising high tenacity elongate bodies having a width and interwoven with transversely disposed binding elongate bodies wherein the adjacent high tenacity elongate bodies are spaced apart from each other by a distance equivalent to at least about 10% of the width of the high tenacity elongate bodies and at least partially melting the thermoplastic polymer of the binding elongate bodies and allowing the melted thermoplastic polymer of the binding elongate bodies to solidify prior to a second process of forming a closed, fused sheet by steps including pressing the dimensionally stable open fabric under conditions sufficient to flatten the high tenacity elongate bodies, thereby causing longitudinal edges of the adjacent high tenacity elongate bodies to contact each other, whereby there are no gaps between adjacent high tenacity elongate bodies and wherein the adjacent high tenacity elongate bodies do not overlap, thereby forming the closed, fused sheet wherein the spaces between adjacent high tenacity elongate bodies are fully and completely closed.
The prior art of record such as Fourezon (U.S. Patent 4,680,213) (as more fully described in the Office Action mailed on 11/4/20) teaches “The spacing (therefore the dimensions of the holes) will also be a function of the articles to be produced, but thanks to the invention, it is possible to obtain holes of very small dimensions, which are perfectly stable…” without further teaching or suggesting of further forming the open fabric into a closed, fused sheet in a second process as claimed, and Harpell et al. (U.S. Patent Application Publication 2002/0034624) (as more fully described in the Office Action mailed on 
Regarding claims 15 and 21, the prior art of record fails to teach or suggest a process for forming a closed, thermally fused multilayer article as claimed including in combination a first process of forming first and second dimensionally stable open fabrics by steps including providing woven fabric comprising high tenacity elongate bodies having a width and interwoven with transversely disposed binding elongate bodies wherein the adjacent high tenacity elongate bodies are spaced apart from each other by a distance equivalent to at least about 10% of the width of the high tenacity elongate bodies and at least partially melting the thermoplastic polymer of the binding elongate bodies and allowing the melted thermoplastic polymer of the binding elongate bodies to solidify prior to a second process of forming a closed, thermally fused multilayer article by steps including thermally pressing the adjoined fabrics under conditions sufficient to attach the first fabric to the second fabric and to flatten the high tenacity elongate bodies in each fabric respectively, thereby causing longitudinal edges of the adjacent high tenacity elongate bodies in each fabric respectively to contact each other, whereby there are no gaps between the adjacent high tenacity elongate bodies in either fabric, achieving a full and complete 
Regarding claims 20 and 24, the claims are allowed for the reasons set forth in paragraph 10 of the Office Action mailed on 11/4/20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JOHN L GOFF II/Primary Examiner, Art Unit 1746